Citation Nr: 0630227	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Togus, Maine 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned a 50 percent 
disability rating.  The veteran has since relocated, and his 
case is now handled through the Anchorage, Alaska RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran does not receive treatment for his service-
connected PTSD.  The claims file contains evidence regarding 
the manifestations and severity of his PTSD in the reports of 
VA psychiatric examinations.  The most recent examinations 
were performed in 2003 and 2004.  In July 2006, the veteran 
had a hearing before the undersigned Acting Veteran's Law 
Judge.  The veteran and his wife indicated that his 
disability due to PTSD was worse than was reflected in the 
recent VA examination reports, and that his PTSD was 
worsening over time.  The veteran expressed concern that he 
had failed to fully communicate in VA examinations the 
effects of his PTSD on his daily functioning.  He indicated 
that his wife was able to help describe his condition more 
completely.

The Board will remand the case for a new VA psychiatric 
examination to obtain evidence regarding the manifestations 
and effects of his PTSD.  If the veteran wishes, his wife 
should be permitted to accompany him to the examination and 
assist in providing information.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to obtain evidence regarding the effects 
of the veteran's PTSD.  If the veteran 
wishes, his wife should be permitted to 
accompany him to the examination and 
assist in providing information to the 
examiner.

2.  Thereafter, the AMC or RO should 
review the case.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

